Citation Nr: 1525963	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  09-42 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a neck disability, to include degenerative joint disease (DJD) of the cervical spine.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1981 to June 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO in Roanoke, Virginia, which, in pertinent part, denied service connection for a neck disability.  This case was previously before the Board in April 2014, where the Board also denied service connection for a neck disability.

The Veteran appealed the April 2014 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2015 Order, the Court granted a Joint Motion for Remand (JMR) and remanded the issue on appeal for action consistent with the terms of the JMR.  Specifically, in the JMR the parties agreed that the Board erred in relying on an unclear medical opinion, and for failing to provide adequate reasons and bases as to its credibility determination concerning the Veteran.  In the instant decision, the Board grants service connection for a neck disability of DJD of the cervical spine; therefore, there is no need to discuss the Board's remand responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006).

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2014).  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with DJD of the cervical spine.

2.  The Veteran sustained a neck muscle sprain in service.

3.  The currently diagnosed DJD of the cervical spine is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a neck disability of DJD of the cervical spine have been met.  
38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The instant decision grants service connection for a neck disability of DJD of the cervical spine, which is a complete grant of the benefits sought on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Cervical Spine (Neck) Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

DJD is a chronic disease listed as "arthritis" under 38 C.F.R. § 3.309(a) (2014); therefore, 38 C.F.R. § 3.303(b) applies to the neck/cervical spine disability issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As the instant decision grants service connection for the neck disability of DJD of the cervical spine on a direct basis, there is no need to further discuss entitlement to service connection on a presumptive basis. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that a currently diagnosed neck disability is related to an in-service diagnosis of straightening of the cervical spine.  Initially, the Board finds that the Veteran is currently diagnosed with DJD of the cervical spine.  The report from an August 2012 VA spinal examination reflects that the VA examiner diagnosed the Veteran with cervical spine DJD, and a private spinal examination report received by VA in October 2014 also reflects that a private examiner diagnosed the Veteran with cervical spine DJD. 

Next, the Board finds that the Veteran sustained a neck muscle sprain in service.  As noted in a service treatment record dated May 21, 1982, the Veteran complained of neck pain after running.  The Veteran advanced that the pain had been present for the previous three days.  Upon examination additional symptoms included spasms on the right side of the neck and limited range of motion of the head.  An X-ray was taken of the Veteran's neck, which showed a straightening of the cervical spine.  The service physician diagnosed a straightening of the cervical spine secondary to muscle spasm.  In a subsequent service treatment record dated May 25, 1982, upon followup treatment the Veteran was diagnosed with a neck muscle sprain.

After a review of all the evidence of record, lay and medical, the Board finds the evidence is at least in equipoise as to whether the Veteran's cervical spine DJD is related to active service.  In various statements throughout the course of this appeal the Veteran has advanced that symptoms of a neck disability have persisted since service.  The Board notes that the Veteran has spent a significant amount of time incarcerated since service separation, and VA has obtained the Veteran's medical records from the relevant time periods.  The records do not indicate that the Veteran regularly complained of neck issues; however, an October 1985 treatment record conveys that the Veteran complained of a stiff neck after falling from the top bunk, in July 1988 the Veteran advanced having pain between the shoulders, and in an April 1993 treatment record it was noted that the Veteran rolled his neck.  

In a March 2008 statement, the Veteran advanced worsening neck disability symptoms throughout the periods of incarceration.  Further, the Veteran conveyed that there were few notations of neck disability symptoms in the prison treatment records due to the inadequacy of prison medical care.  The Veteran went on to detail his incarceration self-treatment regime, which included over-the-counter medications from the commissary and using the microwave to warm a wet towel in a plastic bag to create a makeshift heating pad. 

The Veteran received a VA neck examination for compensation purposes in August 2012.  At the conclusion of the examination the VA examiner opined that the currently diagnosed cervical spine DJD was not related to the in-service diagnosis of straightening of the cervical spine; however, as discussed above, the parties agreed in the January 2015 JMR that the August 2012 VA opinion was inadequate as the VA examiner's reasoning was unclear.  As such, the August 2012 VA neck examination is of little probative value.

In October 2014, VA received a VA Form 21-0960M-13, Neck (Cervical Spine) Disability Benefits Questionnaire, completed by a private physician.  The examination report reflects that the private physician reviewed the Veteran's service treatment records and conducted a thorough examination.  At the conclusion of the examination, the private examiner opined that it was "most likely" that the currently diagnosed cervical spine DJD was related to the diagnosed straightening of the cervical spine in service.  As discussed above, the straightening of the cervical spine was secondary to the Veteran's muscle spasms from the diagnosed in-service neck muscle sprain.  

Further, the Veteran submitted a printout of an online conversation the Veteran had with an internet doctor from www.medhelp.org.  The online doctor stated that degenerative spinal changes can be related to a straightening of the cervical spine because of added pressure changes. 

The Veteran is currently diagnosed with DJD of the cervical spine.  Service treatment records reflect that the Veteran sustained a neck muscle sprain in service, which resulted in a straightening of the cervical spine due to related muscle spasms.  A private physician has opined that the currently diagnosed cervical spine DJD is 

likely related to the in-service straightening of the cervical spine.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed DJD of the cervical spine was incurred in active service.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a neck disability of cervical spine DJD is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


